DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 11-13, 16-17, 21, 23, 26-27, 29-30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106841812 hereafter “812”.
	Regarding claims 1, and 16, “812” discloses a “power-jitter-prevention two-dimensional resistor array reading circuit”, with features of the claimed invention including a method and corresponding apparatus for of measuring resistance by providing an array of two or more nodes, each of the nodes defined at an 5intersection of an input electrode and an output electrode (see, for example, figure 1); selecting a given node at an intersection of a selected input electrode and a selected output electrode, the node comprising an electrical component having a resistive property (see section 59, in the English translation); grounding remaining input electrodes other than the selected input electrode; 10grounding remaining output electrodes other than the selected output electrode; applying a driving voltage to the selected input electrode; converting the driving voltage to an output current through a resistance of the electrical component; 15receiving 
	Regarding claim 8, grounding any remaining electrodes, comprising provision of electrical communication the other remaining 10electrodes and a single shared true ground, a single shared positive virtual input ground or a single shared stable fixed voltage (see section 59, in the English translation).  
	Regarding claim 9, 27, converting the output current to an output voltage comprises application of a transimpedance amplifier to the output current (see formula 1, and figure 2).  
	Regarding claims 11-12, 21, the resistance of the electrical components are generally variable and dependent on properties of an environment 20around the electrical component, thus, the method further comprises determining a value of a property at the selected node with reference to the resistance of the electrical component (see sections 28 and 39, in the English translation).  
  	Regarding claims 13 and 23, generally, in the context of these claims, a  property is at least one of the pressure, stress, shear, strain, biometrics, temperature, sound intensity or quality, light intensity or quality, electromagnetic fields, humidity, moisture, voltage or current.
	Regarding claim 17, the electrodes comprise at least two input electrodes; the switching system is in operative communication with the at least two input electrodes; with an input multiplexor in communication with the input electrodes for establishing electrical communication between the selected input electrode and the driving signal source, and between the remaining input electrodes and the ground (see section 59, in the English translation).  


	Regarding claim 29, the ground comprises a true ground, a virtual ground or a stable fixed voltage. 
 	Regarding claim 30, the robot system of “812” must have an analog-to-digital converter in electronic communication with a current-to-voltage converter circuit for receiving the output voltage and converting the output voltage to a digital signal; and a processor in electronic communication with the analog-to-digital converter for receiving the digital signal and processing the digital signal.  

Claims 2, 14-15, 25, 32-33, (for the provision of  limitation regarding an open node in claims 2, 15 and 33, and for the provision regarding limitation on linearization of the voltage in claims 14 and 32), are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, March 22, 2022